LAND RENT CONTRACT AGREEMENT MADE BETWEEN
MINISTRY OF AGRICULTURE
AND

JVL_ OVERSEAS PTE LTD.

This Land Lease Agreement is made and entered by and between Ministry of Agriculture
of FDRE having its principal office at Bole sub city , Addis Ababa, Ethiopia, [herein after
referred to as the " Lessor"

and

JVL OVERSEAS PTE LTD(ETHIOPIAN BRANCH) company registered under the Ethiopia
commercial law, having its Registered Office at H.no 3/17, Kebele 03/05, Bole sub city,
Tel.No 0926 -781969 , Fax No 011-116 18, Addis Ababa Ethiopia [herein after referred
to as "lessee", which expression where the context admits shall also mean and include its
successors and assigns, including a company to be incorporated for the purpose here in
after mentioned by the lessee in the Federal Democratic Republic of Ethiopia

WHEREAS, the lessee, a business organization incorporated to engage in Cotton Farm
development under the relevant laws of Ethiopia; and requires sufficient land in Gambela
Regional State;

WHEREAS, the Lessor is willing to provide the required land lease basis in accordance
with the terms and conditions provided hereunder;

NOW THEREFORE, the parties have executed this land lease agreement on 25"June,
2012 under the terms and conditions indicated herein below.

Article 1
Scope of Agreement

1.1 The scope of this lease Agreement is to establish a long term land lease of rural land
for Cotton farming and related activities on the land measuring 5,000 hectares,
located in Gambela Regional State, Agnuwa Zone, Dima District Achagna kebele
together with all rights of easement of amenities, fittings, fixtures, structures,
installations, property or other improvements standing thereon,

1.2 This Lease Agreement shall be applicable to the full and exclusive use of that parcel of
Rural land more particularly described in this lease [herein after referred to as the
‘Lease Land’ free of any other land rent other than the rent expressed under Article 2 of
this agreement.

Article 2
Period of the land lease and payment rate of the land lease

2.1 This land lease agreement is made for period of 25 years but can be renewed for
another additional year mutually agreed between the parties.

2.2 Land rent payment procedure

2.2.1 There shall be a 3 years grace period for the land rent, where the rent during this

period will be prorated over the remaining years annually, commencing from the
date of execution of this agreement.

2.2.2 Thereafter, the annual lease rate per hectare of land for use of agricultural
investment referred to an article 1 on this contract per hectare shall be birr
158 (Birr One Hundred Fifty Eight Only), the annual amount of payment
shall be birr 790,000 (Birr Seven Hundred Ninety Thousand only) and total
amount payment of contract shall be birr 19,750,000 (Birr Nineteen Million
Seven Hundred Fifty Thousand only)

2.2.3 Up on payment of the lease for the amount of land contracted, the receipt should
be immediately issued to Lessee and a copy of which shall be submitted to
district administrative office.

2.2.4 There shall be one year down payment for the land indicated herein above, the

statement on No 2.2.1 of this article being as it is.

2.2.5 The lessor reserves the right to revise the lease payment rate as the need may

arise.
Article 3
Rights of the Lessee

3.1 Develop the land as agreed and administer in accordance with the terms and conditions
of this agreement.

3.2 Build infrastructure such as dams, water boreholes, power houses, irrigation system,
roads, bridges, offices, residential buildings, fuel/power supply’ stations/out lets
health/Hospitals/Dispensaries , educational facilities, at the discretion of Lessee upon
consultation and submission of permit request with concerned offices subject to the
type and size of the investment project whenever it deems so appropriate.

3.3. Develop or administer the leased land on his own or through a legally delegated
person/ agency.

3.4 Develop and cultivate the land and harvest the crop and carry on all other activities by
mechanization or such other means that the lessee ’shall in its own discretion deem fit
and proper in the circumstances

3.5 Get additional land based on the performance, accomplishment and need of the
company.

3.6 Terminate the land lease agreement subject to at least six months prior written
up on justified good cause.

41

42

43

44

45

46

47

48

Article 4
Obligations of Lessee

Lessee shall bear the obligation to provide good care and conservation of the leased
land and natural resources thereon, with particular obligations to:

a) Conserve tree plantations that have not been cleared for earth works.

b) Apply appropriate working methods to prevent soil erosion in slopping areas.

c) Observe and implement the entire provision of legislations providing for natural

resource conservation

Conduct environmental impact assessment and deliver the report with in three

months of execution of this agreement

The lessee should take over the leased land with in 30 days of execution of this
agreement by settling the required down payment as indicated in article 2.2.4
The lessee is expected to start to develop the land within six months from the date of
execution of the land lease Agreement or from the date of receipt of last of all the
clearances from the government and other agencies are received by the lessee which
ever is latter.

The lessee has to execute all development activities as per the agreed business plan. In
case of any change or deviation from the business plan it has to be reported with
justification to the lessor.
Under the contract, the lessee shall develop 1/3 of the leased plot of land within the
first year from the date of signing of this land lease contract or from the date of
receipt of all the clearances from the goverment and other agencies, as may be
required are received by the lessee, whichever is later, accordingly, it shall develop
the entire plot of leased land within a period of not more than 3 years starting from
the date as specified above.

Up on expiry or termination of land lease contract or revocation of investment license,
lessee shall remove assets installed on the leased land in good order and hand over the
leased land to lessor within a period not exceeding one year.

Lessee shall provide correct data and investment activity reports upon request by the
Ministry of Agriculture
Once the annual land lease rent becomes payable up on completion of the grace
period, the lessee has the obligation to settle the current annual land rent including the
prorated amount of the grace period to the Regions where the land is located during
the months December up to June every year as per predetermined lease rate for rural
lands.

Lessee shall, up on entering into the lease contract, submit an advance action plan as
regards the use of the leased rural land accompanied by this contract document to the
Ministry of agriculture

d

4.10 The lessee shall in no way make any unauthorized use of the leased land beyond the
predetermined purpose or objective or plan as stated in article 3 this agreement
without expressed consent of the lessor in writing.

Dividing the leased land among the share holders to develop in an independent way or
sub leasing to any party is strictly forbidden and shall result in termination of the

41

lease agreement.

4.12. Unless 75% of the project land is developed the lessee has no right to transfer the
land or use right of the land and properties developed on the land in favour of any
other company or individual by forming a new company or transferring/sharing part
of individuals company's share

4.13 Upon developing 75 % of the land, the lessee can transfer the land or properties
developed on the land in favour of any other company or individual only with the
prior consent and written permit of the lessor.

4.14 However having the right of sub article 4,13 being as it is, the lessee shall not have
the right to transfer the remaining land which is not developed

Article 5
Right of Lessor

5.1 Monitor and establish the fact that the lessee is discharging and accomplishing its
obligations diligently.

5.2. Restore such lands, covered by this lease which are not developed by the lessee on the
expiry of one year from the date specified for commencement of development in
terms of clause 4.4 mentioned above, provided however that the lessee is given six
months prior notice and fails to cure such failure with in such one year period

5.3 The right of the lessor under article (5.1) above shall be exercised and performed in a
manner that does not cause any hindrances to the work and activities of the lessee.

5.4 Terminate the land lease agreement subject to at least six months prior notice in written
up on justified good cause for better public interest.

5.5 Shall have a right to amend the land rent, in accordance with Article 2.2.5 of this

Agreement.

Article 6
Obligations of Lessor

6.1 The lessor shall be obliged to deliver and hand over the vacant possession of leased
land free of impediments to the lessee within thirty(30) days after the down payment
is effected.

6.2 _ In view of the importance of the proposed major investment, the lessor undertakes to
provide or cause to provide special investment privileges such as exemptions from
taxation and import duties of capital goods and repatriation of capital and profits
granted under the investment laws of Ethiopia.

63. The lessor herby covenants with and assures the lessee that there are no legal or other
impediments whatsoever in the Lessee’s clearing the land and using the same for the
lessee's activities on the land covered by this ‘Agreement, and purposes ancillary or
incidental thereto.

6.4 To arrange access and use of facilities of the Federal government and the Regional
State Research centers with fee for the purpose of soil testing and mapping,

6.5. The lessor shall issue 6 (six) month advance notice prior to termination of this contract
on the grounds of failure to develop the land within the time limits in accordance with
the contract obligation or any damage on the natural resources or non performance of
due payment of lease charge and in the event of not addressing such issue, the Lessor
may extend the time period for such compliance or terminate the agreement, in terms
of this agreement

6.6 The lessor shall ensure during the period of lease, Lessee shall enjoy peaceful and
trouble free possession of the premises and it shall be provided adequate security, free
of cost, for carrying out its entire activities in the said premises, against any riot,
disturbance or any other turbulent time other than force majeure, as and when
requested by the Lessee

Article 7
Delivery of the lease land

The lessor shall, deliver to the lessees the site plan within thirty days from the date of

signing this contract with lessor.

72. Ifthe delivery process cannot be effected due to and reason caused on the part of the
lessee in-spite of informing the Lessee in writing, to that effect the lessor shall not
assume any responsibility of such failure.

73 Land handing over shall be done within thirty days of the signing of this lease
agreement and it shall come into in to force immediately thereafter.

7

Article 8
Contract Amendment and Renewal
8.1 This land lease Agreement shall be renewed on the same terms and conditions.
8.2 If any of the parties wish to renew the agreement, It shall inform the other party at least
six months before the expiration of the contract period.

Article 9
Grounds for contract termination
‘The land Lease Agreement may be terminated for the following reasons, namely
9.1. Upon expiry of the Lease contract period, or such extended period as may be agreed
by the parties
6.2. Upon the failure of the lessor to deliver the land to the lessee due to causes other than

“Force majeure’

9.3 Upon the failure of the lessor to fulfill or observe any of its obligations or covenants
herein contained after the Lessee has given a written notice of six month and the
Lessor fails to so observe and perform.

9.4 Upon the failure of the Lessee to settle the annual rental and other relevant tax
payments for two consecutive years.

9.5 Upon the failure of the Lessee to perform its obligations, within its control under this
contract after the Lessor has given to the lessee six months prior notice calling upon
the lessee to observe and perform such obligations

9.6 Up on giving at least a six month advance notice by the lessor in writing to the lessee to
terminate this lease contract for better public interest as indicated on sub article 5.4.

9.7 Up on giving at least a six month advance notice by the lessee in writing to the lessor to
terminate this lease contract for its own good reasons as indicated on sub article 3.6.

Article 10
Consequences of Contract Termination Procedure
10.1 On termination of this Land Lease Agreement, the Lessee shall surrender the leased
land back to the Lessor within one year from the date of termination.

10.2 If this Agreement is terminated by the Lessee for any of the reasons stated in Article
9 3 and 9.6 the lessor shall pay to the Lessee the value of improvements effected by
the Lessee on the land at then market price after setting off any dues on account of
rentals or taxes

10.3 If this agreement is terminated by the lessor for any of the reasons stated in article
9.4, 9.5 and 9.7 no payment shall be made by the Lessor to the Lessee on such
termination

10.4 Where the agreement is terminated up on the expiry of the term of the lease
agreement for the reasons on article 9 the lessor has priority right to purchase
properties over the land in negotiation with the lessee and, if not the lessee has the
right to sale it to any interested third party up on written permit of the lessor. In
doing so the lessor or any concerned government authority shall expeditiously allow
the lessee to do so.

Article 11
Registration
This Land Lease Agreement shall not be subject to registration and approval by a
notary office. However, the lessor as a representative and the highest authority of
the Government of Federal Democratic Republic of Ethiopian with respect to this
lease agreement, shall guarantee validity of this Agreement despite absence of the
registration. Furthermore copies of the contract agreement shall be sent,

lessee, District administration, finance office, investment commission and other
concerned bodies through lessor enclosed with covering letter of cooperation.

Article 12
Governing Law
The governing law for operations under the agreement shall be the laws of Ethiopia.

Article 13
Force Majeure
Conditions of force majeure shall be governed by the Ethiopian Civil code

Article 14
Covenant of peaceful possession
‘The lessor warrants that it has full ownership and property rights in the leased area
for granting this land lease Agreement and shall protect the right of the lessee to the
peaceful possession, use and quiet enjoyment thereof,

Article 15

Controlling calendar
‘The Ethiopian calendar shall be used and shall be controlling for the purpose of this
agreement.

Article 16
Annex to the Agreement
The documents listed below shall be annexed and considered as part and parcel of this
Agreement.
16.1 The site plan of the leased land,
16.2 Environmental code of practice issued by Ministry of Agriculture.

Article 17

Settlement of Disputes
In the event of a dispute arising between the lessor and the lessee arising out of or in
connection with this Land Lease Agreement, both parties will do their utmost to
resolve the dispute amicably and to their mutual satisfaction and if they are unable
to achieve such a settlement the dispute shall be referred to Ethiopian Federal
Court,

Article 18
Office and Notices

‘The Lessee shall establish and maintain an office in Ethiopia as may be
necessary or convenient for carrying out operations.

18.2. All communications and notice required to be sent from one party hereto to the other
shall be in writing in the English or Amharic language and shall be delivered in
person or sent by mail at address indicated in the preamble of this Agreement.

Article 19
Effective Date of the contract
This land lease Agreement shall remain effective for 25 years starting from the date
of 25" June, 2012 and shall come to expiry as of the date of 24"June, 2037

LESSOR LESSEE
SIGNED AND SEALED and DELIVERED SIGNED, SEALED and DELIVERED

For and on behalf of the For and on behalf of

Ministry of Agriculture

Signature Fetes, Dee

Lom ondizad Nandefee

Sliolzos4 State Minister
